DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 06/02/2022 after an interview with Ilnam Koh on 06/01/2022.

The application has been amended as follows: 
Amendments to the Claims:
1.	(currently amended): A method for generating dynamic User Interface (UI) layout for an electronic device, the method comprising: 
identifying, by a layout generation system, one or more operations related to at least one UI element on a display screen of the electronic device based on a current state of the display screen of the electronic device, the display screen of the electronic device including a lock screen of the electronic device; 
calculating, by the layout generation system, a saliency score for each of a plurality of grids on the display screen based on a saliency score machine learning model trained by using a deep learning mechanism and calculating, by the layout generation system, an aesthetic score for each of the plurality of grids on the display screen based on an aesthetic score machine learning model trained by using [[a]]the deep learning mechanism;
identifying, by the layout generation system, a plurality of candidate regions on the display screen based on the calculated saliency score and the calculated aesthetic score; 
identifying, by the layout generation system, an optimal region for the at least one UI element from the plurality of candidate regions on the display screen based on a user interaction score for the display screen;  
generating, by the layout generation system, the dynamic UI layout by performing the one or more operations related to the at least one UI element in the optimal region; and 
applying, by the layout generation system, the dynamic UI layout to the display screen of the electronic device including the lock screen of the electronic device, 
wherein the identifying of the optimal region from the plurality of candidate regions comprises: 
calculating a composition score based on the saliency score for each of the plurality of grids on the display screen, the aesthetic score for each of the plurality of grids on the display screen, and the user interaction score for the display screen, the composition score being a weighted average of the saliency score, the aesthetic score, and the user interaction score; and 
identifying the optimal region based on the composition score, 
wherein the display screen displays the at least one UI element and a background image, and the at least one UI element includes a UI element of an application on the display screen, and 
wherein the one or more operations include re-arrangement of the at least one UI element in relation to the background image on the display screen.

2.	(canceled)  

3. 	(original): The method as claimed in claim 1, wherein upon identifying the one or more operations, the display screen is divided into the plurality of grids based on parameters associated with the at least one UI element.  

4. 	(original): The method as claimed in claim 3, wherein the parameters associated with the at least one UI element comprise size, transparency, and interactability with users.  

5. 	(canceled)  

6. 	(previously presented): The method as claimed in claim 1, wherein the saliency score for each of the plurality of grids on the display screen and the aesthetic score for each of the plurality of grids on the display screen are calculated based on respective heatmap output of pre- trained machine learning models.  

7. 	(previously presented): The method as claimed in claim 1, wherein the saliency score corresponds to prominent features in the display screen, the aesthetic score corresponds to a region with ideal placement possibilities and the user interaction score corresponds to a region comprising locations with pre-determined accessibility threshold.  

8. 	(original): The method as claimed in claim 1, wherein the user interaction score is determined based on pre-determined user behavior of usage of the electronic device.  

9. 	(previously presented): The method as claimed in claim 1, further comprising: 
receiving at least one of an input from the electronic device and a user input to trigger the re-arrangement of the at least one UI element in the electronic device; 
determining locations of the plurality of candidate regions and of the optimal region; 
identifying current position of the at least one UI element in relation to the plurality of candidate regions and the optimal region; and 
moving the at least one UI element away from the plurality of candidate regions.  

10. 	(original): The method as claimed in claim 1, further comprising: 
identifying the at least one UI element currently being displayed on the electronic device, wherein the at least one UI element and an image content are simultaneously displayed on the electronic device; and 
displaying the at least one UI element on the identified optimal region.  

11. 	(currently amended): A layout generation system for generating dynamic User Interface (UI) layout for an electronic device, comprising: 
a processor; and 
a memory communicatively coupled to the processor and storing instructions executable by the processor, 
wherein the processor is configured to: 
identify one or more operations related to at least one UI element on a display screen of the electronic device based on a current state of the display screen of the electronic device, the display screen of the electronic device including a lock screen of the electronic device; 
calculate a saliency score for each of a plurality of grids on the display screen based on a saliency score machine learning model trained by using a deep learning mechanism and calculate an aesthetic score for each of the plurality of grids on the display screen based on an aesthetic score machine learning model trained by using [[a]]the deep learning mechanism; 
identify a plurality of candidate regions on the display screen based on the calculated saliency score and the calculated aesthetic score; 
identify an optimal region for the at least one UI clement from the plurality of candidate regions on the display screen based on a user interaction score for the display screen; 
generate the dynamic Ul layout by performing the one or more operations related to the at least one UI element in the optimal region; 
apply the dynamic UI layout to the display screen of the electronic device including the lock screen of the electronic device, 
wherein the processor is further configured to: calculate a composition score based on the saliency score for each of the plurality of grids on the display screen, the aesthetic score for each of the plurality of grids on the display screen, and the user interaction score for the display screen, the composition score being a weighted average of the saliency score, the aesthetic score, and the user interaction score; and 
identify the optimal region based on the composition score, 
wherein the display screen displays the at least one UI element and a background image, and the at least one UI element includes a UI element of an application on the display screen, and 
wherein the one or more operations include re-arrangement of the at least one UI element in relation to the background image on the display screen.  

12. 	(canceled)  

13. 	(original): The layout generation system as claimed in claim 11, wherein upon identifying the one or more operations, the processor is further configured to divide the display screen into the plurality of grids based on parameters associated with the at least one UI element.  

14. 	(original): The layout generation system as claimed in claim 13 wherein the parameters associated with the at least one UI element comprise size, transparency, and interactability with users.  

15. 	(canceled)  

16. 	(previously presented): The layout generation system as claimed in claim 11, wherein the processor is further configured to calculate the saliency score for each of the plurality of grids on the display screen and the aesthetic score for each of the plurality of grids on the display screen based on respective heatmap output of pre-trained machine learning models.  

17. 	(original): The layout generation system as claimed in claim 11, wherein the saliency score corresponds to prominent features in the display screen, the aesthetic score corresponds to a region with ideal placement possibilities and the interaction score corresponds to a region comprising locations with pre-determined accessibility threshold.  

18. 	(original): The layout generation system as claimed in claim 11, wherein the processor is further configured to determine the user interaction score based on pre-determined user behavior of usage of the electronic device.  

19.	 (previously presented): The layout generation system as claimed in claim 11, wherein the processor is further configured to: 
receive at least one of an input from the electronic device and a user input to trigger the re-arrangement of the at least one UI element in the electronic device; 
determine locations of the plurality of candidate regions and of the optimal region; 
identify current position of the at least one UI element in relation to the plurality of candidate regions and the optimal region; and 
move the at least one UI element away from the plurality of candidate regions.  

20. 	(original): The layout generation system as claimed in claim 11, wherein the processor is further configured to: 
identify the at least one UI element currently being displayed on the electronic device, wherein the at least one UI element and an image content are being simultaneously displayed on the electronic device; and 
display the at least one UI element on the identified optimal region.   

Allowable Subject Matter
Claims 1, 3-4, 6-11, 13-14, and 16-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
In regard to independent Claims 1 and 11, prior arts of records, either singularly or in combination, do not teach or suggest the combination of claimed elements including "a method for generating dynamic User Interface (UI) layout for an electronic device, the method comprising: identifying, by a layout generation system, one or more operations related to at least one UI element on a display screen of the electronic device based on a current state of the display screen of the electronic device, the display screen of the electronic device including a lock screen of the electronic device; calculating, by the layout generation system, a saliency score for each of a plurality of grids on the display screen based on a saliency score machine learning model trained by using a deep learning mechanism and calculating, by the layout generation system, an aesthetic score for each of the plurality of grids on the display screen based on an aesthetic score machine learning model trained by using the deep learning mechanism; identifying, by the layout generation system, a plurality of candidate regions on the display screen based on the calculated saliency score and the calculated aesthetic score; identifying, by the layout generation system, an optimal region for the at least one UI element from the plurality of candidate regions on the display screen based on a user interaction score for the display screen; generating, by the layout generation system, the dynamic UI layout by performing the one or more operations related to the at least one UI element in the optimal region; and applying, by the layout generation system, the dynamic UI layout to the display screen of the electronic device including the lock screen of the electronic device, wherein the identifying of the optimal region from the plurality of candidate regions comprises: calculating a composition score based on the saliency score for each of the plurality of grids on the display screen, the aesthetic score for each of the plurality of grids on the display screen, and the user interaction score for the display screen, the composition score being a weighted average of the saliency score, the aesthetic score, and the user interaction score; and identifying the optimal region based on the composition score, wherein the display screen displays the at least one UI element and a background image, and the at least one UI element includes a UI element of an application on the display screen, and wherein the one or more operations include re-arrangement of the at least one UI element in relation to the background image on the display screen"  when interpreted as a whole.
Ciorba et al. (US 9,219,830 B1, filed on 04/03/2015) discloses that automatic customization of content in creating a media-based project by automatically inserting content into an automatically selected design for the user, which greatly helps in auto-flow/auto-fill algorithms and in design updates (Ciorba, Col. 1, lines 35-37; Col. 9, lines 49-58; Col. 42, lines 14-20), wherein "design" is a particular style on top of a layout; "layout" specifies a number of photo and/or text slots and their positions on a canvas; "canvas" is a virtual page of a project as displayed on a GUI; and "photo slot"/"text slot" or "caption slot" is a slot or location on a page of a canvas in which a target image or photo/text or caption can be placed/inserted (Ciorba, Col. 8, line 19 – Col. 19, line 15).  Ciorba further discloses that selecting original images at a user device; creating/building a design of a photobook using the selected photos in the workspace by performing an image analysis including layout and photo book design formation techniques; converting an image into many different sizes so that each size may be called by the user-device depending on different sizes and different resolutions of image files as needed by a canvas in a project; and an arrangement of the images is auto-populated and shown after an image analysis (Ciorba, FIG. 1C-1J; FIGS. 10-11; Col. 15, line 14 – Col. 16, line 30; Col. 14, lines 8-12 and 21-28).  Ciorba also discloses that a user of the mobile device selects photos at a display or screen of the mobile device; once the photos are selected, creates a page preview of the selected photos, wherein the page preview displays all pages and spreads of the photo book, in which the pages or spreads comprise selected photos, along with a theme and a design (Ciorba, 1R204/1R-206 in FIG. 1R-2; FIG. 1R-9; Col. 17, lines 39-46).  Ciorba further teaches that select images or photos from the user device; perform an image analysis on the selected images; output a default/automated design including a layout that is the basis for the design; perform automatic content grouping of the selected images and automatically insert content into the design of a photo project; and automatically populate the preview of the design (Ciorba, 306-318 in FIG. 3; 406-418 in FIG. 4; Col. 30, lines 3-38; Col. 30, line 55 – Col. 19, line 16), and an auto-flow algorithm is triggered when a user insert content into design pages (Ciorba, Col. 46, lines 40-42).  Ciorba also teaches that each design 656 specifies a style and formatting of content in a layout 654 from which it depends, while each layout 654 specifies a location of photo slots and/or text slots without reference to styling; and the design 656 gives rise to a canvas 658 through an addition of content by a user, automatically by the server, or both (Ciorba; FIGS. 6A-B; Col. 32, lines 29-48).  Ciorba further discloses that an automatic image information, derived from the image analysis, includes areas of saliency, face detection, computer vision analysis, photo similarities, photo information, text metrics, and photo captions; and a default/automated design generated is based on automatic content grouping and automatic content insertion, wherein automatic content grouping is performed by utilizing timestamps, image similarities, image sequences, photo importance, and aesthetics, and automatically inserts content into the design of the photo project by using image ranking, buffer calculation, areas of interest in an image, scores for insertion, best design determination, dynamic text insertion, and photo position in a photo slot (Ciorba, 408-418 in FIG. 4; Col. 30, line 56 – Col. 31, line 16).  Ciorba also discloses that by using saliency detection, the areas of the image/photo that are of interest are obtained; a saliency box is calculated by generating a saliency map, and searching an area that has a highest interest score; i.e., saliency/interest score for each box area of the image/photo to be placed on a layout/design/canvas is calculated to generate a saliency map and determine a saliency box with highest saliency/interest score (Ciorba, Col. 42, line 31 – Col. 43, line 10).  Ciorba further teaches that group photos to place related photos together in a layout/design by image similarities; important photos are selected by its own group; photo grouping is designed to create a pleasant-looking spread (i.e., a canvas that extends to two opposite pages of an album or book); and allow most attractive photos to be as a single spread in a group (Ciorba, Col. 43, line 41 – Col. 44, line 54; Col. 8, lines 61-63).  Ciorba also teaches that (A) a design/layout contains multiple photo slots, each photo slot may be modeled as a rectangle or square; (B) a "focal box" is an area within a photo slot that is the area on the layout/design where the photo can clearly/easily be seen/recognized; (C) determine how to place/position photos in a design so that a placement of the photos are in correct spots and are panned/zoomed to optimal locations according to (1) image/photo importance and quality scores; (2) grouping according to aesthetic rules (i.e., aesthetic score for placing photos together); (3) size of a relevant photo box that is available in a layout or design (i.e., size matching/fitting scores for pleasant-looking); (4) scores for matching a saliency box of the image/photo or an important image/photo to a focal box/a photo slot; (5) scores for fitting text into text slots without overlapping a saliency box of an image/photo; (D) for each design to match a set of photos, photo permutation is a factorial of a photo set size or a number of photo slots; and for each permutation of photos, combine individual matching scores together to get a score related to permutation (Ciorba, Col. 44, line 44 – Col. 47, line 24; Col. 9, line 66 – Col. 10, line16; Col. 47, line 64- Col. 48, line 7).  Ciorba further discloses that finds best possible designs from the design set that can fit with contents (photos and text) by using important regions of the photos ("saliency") and using proper dimensions (i.e., for aesthetic/pleasant-looking) of the photos (Ciorba, Col. 46, lines 39-47; Col. 47, line 64- Col. 48, line 7), wherein  assets may include categories of stickers, shapes, backgrounds, layouts, and frames; and the asset recommendation system integrated with the GUI for recommending creative assets by ranking creative assets and serve relevant assets according to ranking order, wherein each creative asset considered has a score card that may reflect a final score or value based on one or more conditions or "weightings"; and these creative assets are also listed in hierarchical order in the asset selection interface, typically the sidebar area of the editing GUI (Ciorba, FIG. 7; Col. 35, lines 34-44 and 62-64).  Ciorba also discloses that candidate layouts then may be prioritized further to narrow the field down to a few layouts that would best serve the customer (Col. 38, lines 36-38), and perform a depth first search with limited branching to traverse possible matching patterns; then the depth search algorithm decides a best score selection and thus generate a best fitting for this design set, and this score can also be used to compare matching fit with other design sets (Ciorba , Col. 38, lines 36-38).  Ciorba further teaches that the user customizes the design by adding user interactions or user inputs, wherein user interactions or user inputs comprise area of interest selection, photo importance determination, and so on; and by observing and monitoring the user interactions at the GUI of the user device, the system is able to collect observed image information, which the system can use to improve on the automatic image information obtained by the system from image analysis; and after the customization by the user, a final recommended design based on the automatic image information and the observed image information is generated by the system, and can be previewed by the user (Ciorba, 418-422 in FIG. 4; Col. 31, lines 16-34; Col. 43, lines 12-4).  Ciorba also teaches that user interactions/manual interactions/manually observed information/user inputs/tweaks/user's behavioral observation comprise one or more of areas of interest in a photo, photo importance, panning, zooming, switching photos, etc.; and by using user interactions along with the automatic image information (e.g., image importance/saliency or quality scores) derived though image analysis, a default/automated preview of the design is generated; i.e., the final recommended design is determined from possible matching designs according to user interactions (Ciorba, Col. 31, lines 56-61).  Ciorba further discloses that (1) the system may determine, for example, which existing template would be best for the user by looking at statistics formed from sales data and numerical analysis, e.g., data about history of all purchased books having layouts with 2 landscape photos arranged on them; (2) candidate layouts then may be prioritized further to narrow the field down to a few layouts that would best serve the customer; (3) prioritized assets/layouts/photos may be presented to a user in a sidebar of the graphics user interface; (4) the navigation behaviors, usage patterns, and content contributions of all or individual ones of users operating through the at least one GUI or visiting the service domain are recorded and monitored; (5) according to analysis of statistical data recorded by activity monitor, a user may see the recommended assets and a preview of what the layout will look like using the highest prioritized assets like background, photos, stickers, frames for photo slots, text box styles, and other items; machine learning routine aids layout fabrication by providing intelligence relative to how best to position those assets such as photos and how best to compliment those assets with other assets like stickers; e.g., an optimization is mining metadata from prioritized assets like photos to create relevant/match captions/layouts for those photos (Ciorba, Col. 38, line 30 – Col. 39, line 7).  Ciorba also discloses that after the customization by the user, a final recommended design based on the automatic image information and the observed image information is generated by the system, and can be previewed by the user; and after performing manual tweaks at steps 520 and 524, the user previews a final recommended design of the photo project (Ciorba, 318 in FIG. 3; 422 in FIG. 4; 526 in FIG. 5; FIGS. 1F-J, 1R-3, 1R-8, 1R-9, 1R-10, and 10-11; Col. 31, lines 27-30; Col. 32, lines 23-25).  Ciorba further teaches that (1) combine all relevant scores to generate a final photo quality score; (2) for each design to match a set of photos, photo permutation is a factorial of a photo set size or a number of photo slots; (3) performs a depth first search with limited branching to traverse possible matching patterns, wherein the depth search algorithm decides a best score selection and thus generate a best fitting for this design set, and this score can also be used to compare a matching fit with other design sets; and (4) for each permutation of photos, combine individual matching scores (including saliency/importance and aesthetic/quality scores) together to get a score related to permutation (Ciorba, Col. 44, line 44 – Col. 47, line 24).  Ciorba also teaches that determine a final recommended design project/layout based on the combination of scores related to the areas of saliency (in list 512), photo importance, aesthetics (in list 516), user interaction (in 518), image ranking/quality, area of interest (in list 522), etc. (Ciorba, 508-FIG. 526; Col. 31, line 43 – Col. 32, line 25).  
Santini ("Assigning Rated Items to Locations in Non-List Display Layout", IEEE Transactions on Visualization and Computer Graphics, published on 09/12/2018) discloses that (1) assume a given layout scheme and focus on the problem of assigning items to positions; (2) the techniques and the criteria for designing a layout are manifold: some of them technical, other aesthetic; (3) when the designer has decided a layout, the problem is to design an algorithm to display a set of results in such a way that the most relevant data are displayed in the most prominent positions; and (4) a display layout is modeled as a set/collection of slots characterized by their prominence, a measure of how much they attract the attention of an observer, wherein each slot being capable of displaying one item, and the most prominent slots in a layout are those on which a person fixates first (Santini, 3rd-4th paragraphs in Section 1; 1st paragraph in Section 2).  Santini further discloses that measure the time that it takes for a user to find the target item, wherein the shorter times corresponding to more prominent slots; e.g.,  FIGS. 3 and 5 display normalized time measurement (i.e., prominence/saliency score) for each slots on the display screen, and FIGS. 10-11 display final ranking for each slot on the screen based on scores calculated by different algorithms (Santini, FIGS. 3, 5, and 10-11; 1st paragraph in Section 3.1).
Toussaint et al. (US 2016/0188161 A1, published on 06/30/2016) discloses that (1) detecting initiation of a displacement event to position an icon within an arrangement of icons contained in a user interface for a computing platform, wherein the displacement event may relate to movement of an icon to a new position (e.g., repositioning) or insertion of a new icon into an existing arrangement; (2) responsive to the detection of the displacement event, ascertain an appropriate displacement strategy to apply for the rearrangement from among multiple different displacement strategies supported for the particular computing platform, and control rearrangement of icons using a selected one of the displacement strategies, wherein the multiple available displacement strategies may include one or any combination of empty space, adjacent space, chain displacement, or expand displacement strategies; and (3) one or more possible chains, involving movement in each coordinate direction as long as boundaries and other constraints are not violated, may be identified and evaluated for handling a rearrangement (Toussaint, FIG. 2; ¶ [0030], [0036], [0038], [0049], [0051], [0054], and [0056]).  Toussaint further discloses (1) rearranging of an arrangement of icons based on disruptiveness scores, wherein scores are generated for each of multiple different displacement strategies indicative of an amount of disruption to the arrangement caused by the rearrangement using the multiple different displacement strategies; and the scores may reflect levels of disruptiveness computed as an arithmetic combination of disruptiveness criteria, which include minimal perturbance of the arrangements, items considered as most important to the user are presented prominently and in easily accessible positions, feasibility of making the specified rearrangement, number of items moved, distance moved, size constraints set by the displacement engine, icon groupings established for the user interface, strategy-specific constraints for boundaries, layout, and/or permitted sizes, device capabilities, display size, and designated preferences for displacement direction, sizes, or non-movable items, and/or aesthetic aspects of the arrangement; (2) arrangement of icons in the user interface comprises a grid-based tile arrangement in which the icons are configured as tile elements sizable to a plurality of predefined sizes and positionable to different coordinate positions within a grid layout for the user interface; and (3) arrangement of icons is configured in a grid patterns (Toussaint, FIG. 3; FIG. 9; ¶ [0018], [0038], [0043], [0062]-[0063], and [0105]).  Toussaint also discloses that find a strategy from among the plurality of displacement strategies that is the least disruptive to the arrangement; and the action taken for the rearrangement reflects evaluation of various possible strategies and selection of a “best option” that is the least disruptive based on a defined measure of disruptiveness, and a selected strategy is identified by evaluating the multiple different displacement strategies one at time in order from least disruptive to most disruptive in accordance with the associated levels of disruption until one of the displacement strategies satisfies constraints for the arrangement of icons imposed via the displacement engine (Toussaint, ¶¶ [0046], [0050], [0053]-[0055], and [0061]).  
SHACK et al. (US 2019/0121617 A1, filed on 12/19/2018) discloses that calculate a design score for each candidate user interface design using a predetermined algorithm, including calculating the design score based on a height to width ratio of the screens, unused screen space in the respective candidate user interface design, the number of user interactions required to initiate and compete the task, a count of different decisions made based on a same user-interaction input, and an estimated amount of time for a user to move to and select the target; and also selecting automatically a selected completed interface design from the plurality of completed interface designs based on the plurality of design scores and generates a user inter face based on the selected candidate user interface design (SHACK, 508, 512, and 514 in FIG. 5; ¶ [0054]-[0056]; [0082]-[0083] and [0086]).
Gupta et al (US 2019/0251707 A1, filed on 02/15/2018) discloses that generate a saliency score for each element in each training content item using a machine-learned neural network, wherein the saliency score is a measure of how much the element stands out relative to its neighbors, and the salience score is based on the pixel level heat map, wherein the saliency map may be a heat map, which uses differing colorations representing different ranges of saliency scores (Gupta, ABSTRACT, ¶ [0042], [0056], and [0076]).
Jiang et al. (US 2020/0310631 A1, filed on 11/20/2017) discloses that laying out the text 202 in the significant region of the lock screen wallpaper 201 may cause blocking of important information on the lock screen wall paper 201, and also cause interference to a display effect of the text 202, and therefore the terminal may first determine, by using a related image recognition algorithm, a significant region of higher interest to human vision in the reference image, and then any region other than the significant region in the reference image may be used as an insignificant region of lower interest to human vision for locating the text. (Jiang, FIGS. 2-3; ¶¶ [0096]-[0101]).  Jiang further discloses to determine a specific display position of the text 202 on the lock screen wallpaper 201, the terminal may further divide the lock screen wallpaper 201 into regions based on the location of the significant region 301, and to determine an optimum candidate region for displaying the text 202, the terminal may calculate smoothness of each of the four candidate regions, where the smoothness may be specifically color smoothness (indicating strength of a color change in the region) of each candidate region, and line smoothness (indicating strength of a line change in the region), a weighted average value of color smoothness and line smoothness, or the like (Jiang, FIGS. 4A-B; ¶ ¶¶ [0102]-[0104]).
O'Donovan (US 2018/0276182 A1, filed on 07/07/2017) discloses assign scores to the plurality of grid layouts based on aesthetic criteria, and output at least one grid layout of the plurality of grid layouts for recommendation to a user based on the scores (O'Donovan, ABSTRACT).
However, closest arts of records, as discussed above, singly or in combination do not teach or suggest at least following features "the display screen of the electronic device including a lock screen of the electronic device; calculating, by the layout generation system, a saliency score for each of a plurality of grids on the display screen based on a saliency score machine learning model trained by using a deep learning mechanism and calculating, by the layout generation system, an aesthetic score for each of the plurality of grids on the display screen based on an aesthetic score machine learning model trained by using the deep learning mechanism; identifying, by the layout generation system, a plurality of candidate regions on the display screen based on the calculated saliency score and the calculated aesthetic score; identifying, by the layout generation system, an optimal region for the at least one UI element from the plurality of candidate regions on the display screen based on a user interaction score for the display screen, wherein the identifying of the optimal region from the plurality of candidate regions comprises: calculating a composition score based on the saliency score for each of the plurality of grids on the display screen, the aesthetic score for each of the plurality of grids on the display screen, and the user interaction score for the display screen, the composition score being a weighted average of the saliency score, the aesthetic score, and the user interaction score; and identifying the optimal region based on the composition score, wherein the display screen displays the at least one UI element and a background image, and the at least one UI element includes a UI element of an application on the display screen, and wherein the one or more operations include re-arrangement of the at least one UI element in relation to the background image on the display screen" when combining with all other limitations as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        

/REZA NABI/Primary Examiner, Art Unit 2175